Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Examiner’s Interview Summery mailed on 2/8/2022 in this application was sent in error and therefore is hereby vacated.  The examiner regrets any confusion and inconvenience caused by this error.

Drawings
The drawings are objected to because a resistor shown in Fig.5 is not designated with a reference number.  It appears, in view of the description in page 40 of the applicant’s specification, that the resistor should be labeled as “16”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 

Specification
The disclosure is objected to because of the following informalities:
On page 40, line 21, “20” should be changed to --18--.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 3, it appears that “and” after “stimulating electrode” should be deleted.  
Applicant’s cooperation is requested in correcting any additional errors of which applicant become aware in the claims.

Claim Rejections - 35 USC § 112
Claims 4-5, 8-9, 13-17, 19-21, 27, 35-36 and 38-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4-5, the phrases “wherein the resistance of the resistor is chosen according to a predetermined relation of resistance, size of the stimulating electrode, and size of the diode” (claim 4) and “effective diode area” (claim 5) are vague and ambiguous.  More specifically, it is unclear as to the meaning of the structural or functional technical features to which they refer to, thereby rendering the scope of the claims 4 and 5 unclear.  Clarification is required.  
Regarding claims 8 and 9, the terms “preferably” and “optionally” render the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
Regarding claim 13, the phrase “and/or optionally the coating” renders the scope of the claim unascertainable.  In addition, the term “preferably” renders the claim indefinite.  Further, it is unclear whether or not the term “(substantially)” is part of the claimed invention.
Regarding claims 14-17, the phrase “and/or optionally the coating” renders the scope of the claim unascertainable.  Furthermore, regarding claim 15, it is unclear whether or not the term “(essentially)” is part of the claimed invention.
Regarding claims 19-21, the phrase “said top layer” lacks a proper antecedent basis.  Further, the use of an alternative term “and/or” renders the scope of the claim ambiguous.  It appears that just one of “substrate”, “coating” and “top layer” requires notches or holes.  However, it is unclear and clarification is required.  In addition, regarding claim 20, the term “optionally” renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
Regarding claim 27, it is unclear what constitutes the scope of this claim due to the confusing nature of wordings therein.
Regarding claims 35-36, the term “preferably” renders the claim indefinite.  In addition, regarding claim 36, the use of an alternative term “and/or” renders the scope of the claim ambiguous due to the similar reasons set forth regarding claim 19.
Regarding claim 38, the phrase “said coating” ” lacks a proper antecedent basis.  In addition, the term “optionally” renders the claims indefinite.
Regarding claims 39-40, the term “preferably” renders the claim indefinite.  In addition, regarding claim 40, the use of an alternative term “and/or” renders the scope of the claim ambiguous.  Is just one of “flexible”, “biocompatible” and “electrically non-conductive” required to be part of the claimed invention?  Clarification is required.
Regarding claim 41, the term “optionally” renders the claim indefinite.  In addition, the use of an alternative term “and/or” renders the scope of the claim ambiguous due to the similar reasons set forth regarding claim 40.
Regarding claim 42, the term “optionally” renders the claims indefinite.
Claims not specifically mentioned above are rejected by virtue of their dependency on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 34 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorach et al (the Non-patent literature entitled “Photovoltaic restoration of sight with high visual acuity”).
Regarding claims 1 and 41, as far as the claim is understood, Lorach et al discloses the claimed photosensitive array comprising: an array of photosensitive elements (page 476, col.1, line 28-col.2, line 1), said photosensitive elements comprising at least one pixel having at least one diode, a stimulating electrode, a counter electrode and a resistor (Figs.1a-1c), wherein said array comprises at least two photosensitive elements disposed in or on a substrate (under the section “ONLINE METHODS”, col.1, lines 1-2).
Regarding claim 2, the limitation therein is shown in Fig.1a of Lorach et al.
Regarding claim 34, the limitation therein is disclosed in page 476, col.1 of Lorach et al.

Claim(s) 1-4, 6-7, 10-12, 34 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deterre (WO 2016/180535).
Regarding claims 1 and 41, as far as the claim is understood, Deterre discloses the claimed photosensitive array comprising: an array of photosensitive elements (Fig.3), said photosensitive elements comprising at least one pixel having at least one diode (12), a stimulating electrode (14), a counter electrode (18) and a resistor (18), wherein said array comprises at least two photosensitive elements disposed in or on a substrate (Fig.3).
Regarding claims 2-3, 6-7 and 10, the limitations therein are shown in Figs.2-3 of Deterre.
Regarding claim 4, as far as the claim is understood, the limitation therein is disclosed in page 3, lines 15-17, page 5, lines 18-34 and page 22, lines 20-22 of Deterre.
Regarding claims 11-12, the limitations therein are disclosed in page 13, lines 9-11 of Deterre.
Regarding claim 34, the limitation therein is disclosed in page 12, lines 1-10 of Deterre.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6-33, 35-40 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lorach et al.
Regarding claims 3, 6-10 and 42, as far as the claim is understood, the specific configuration utilized for photosensitive elements would have been an obvious design choice to one of ordinary skill in the art depending on the needs of particular application and involving only routine skill in the art.
Regarding claims 11-33 and 35-40, as far as the claim is understood, these dependent claims include well known features of a retinal prosthesis device and the specific materials and configurations utilized for a substrate or a coating would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance. 
Claims 8-9, 13-33, 35-40 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deterre.
Regarding claims 8-9 and 42, as far as the claim is understood, the specific configuration utilized for photosensitive elements would have been an obvious design choice to one of ordinary skill in the art depending on the needs of particular application and involving only routine skill in the art.
Regarding claims 13-33 and 35-40, as far as the claim is understood, these dependent claims include well known features of a retinal prosthesis device and the specific materials and configurations utilized for a substrate or a coating would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance. 

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 5, the prior art fails to disclose or make obvious a photosensitive array comprising, in addition to the other recited features of the claim, the feature of determining the resistance of the claimed resistor in the manner recited in claim 5.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/Primary Examiner, Art Unit 2878